Citation Nr: 0901927	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus. 

2.	Entitlement to service connection for erectile 
dysfunction, including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims service connection for hypertension and 
erectile dysfunction as secondary to his diabetes mellitus.  
The private and VA medical records show a current diagnosis 
of hypertension and erectile dysfunction by history.  He is 
service connected for diabetes mellitus, peripheral 
neuropathy and nephropathy.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  To establish direct service connection 
for a claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen, supra.

In this case, a November 2004 VA Compensation and Pension 
Examination addressed whether the veteran's disabilities were 
caused by service connected diabetes mellitus.  The examiner, 
however, did not address whether the disabilities could be 
service connected on a direct basis.  The VA examiner also 
did not address whether diabetes mellitus aggravated the 
veteran's hypertension or erectile dysfunction.  

The Board finds that another VA examination is warranted to 
determine if the hypertension and erectile dysfunction can be 
service connected on a direct basis or whether the 
disabilities were aggravated by diabetes mellitus or any 
other service connected disability.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of 
hypertension and erectile dysfunction.  
The claims file must be made available to 
and reviewed by the specialists in 
conjunction with the examinations, and the 
examination reports should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The specialists should 
state whether the veteran's hypertension 
and erectile dysfunction are more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or 
etiologically related to or aggravated by 
service.  

The specialists should also provide an 
opinion as to whether the hypertension and 
erectile dysfunction were aggravated by 
the service connected diabetes mellitus, 
or any other service connected disability.  
If the examiner concludes that either the 
veteran's hypertension or erectile 
dysfunction was aggravated by a service 
connected disability, the examiner should 
determine the increase in severity of the 
disability as well as distinguish between 
the level of aggravation and the natural 
progression of the disability.  If the 
examiner finds that there was aggravation, 
but can not quantify the degree of 
aggravation, that fact should be noted in 
the report.  The examiner should provide a 
rationale for any opinion provided.  If 
the examiner is unable to provide an 
opinion, the examiner should explain why 
an opinion could not be reached.

2. The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

